Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
In response to communication with applicant’s correspondent of record, Sarkar Indranil, Reg# 79,492, the application has been amended as follows: 
LISTING OF CLAIMS:

1. (Currently Amended)         A computer-implemented method performed by at least one processor, the method comprising:
            obtaining, by the at least one processor, an image of a user of a computing device as part of an image-based authentication process of the computing device;
            accessing, by the at least one processor, sound data that is generated by at least one microphone of [[a]] the computing device, the sound data describing sound that is detected by the at least one microphone;
             generating, by the at least one processor, based on frequency characteristics of the detected sound indicating presence of sound emitted by a display monitor, prediction information that describes a probability that [[a]] the display monitor is operating in proximity to the computing device during the image-based authentication process, 

            determining, by the at least one processor, based 

11. (Currently Amended)         A system comprising:
	at least one hardware processor, and
	a physical memory communicatively coupled to the at least one processor, the memory storing instructions which, when executed by the at least one processor, cause the at least one processor to perform operations comprising:
            obtaining an image of a user of a computing device as part of an image-based authentication process of the computing device;
            accessing sound data that is generated by at least one microphone of [[a]] the computing device, the sound data describing sound that is detected by the at least one microphone;
             generating, based on frequency characteristics of the detected sound indicating presence of sound emitted by a display monitor, prediction information that describes a probability that [[a]] the display monitor is operating in proximity to the computing device during the image-based authentication process, 
determining, based 
            determining, based 

20. (Currently Amended)         One or more non-transitory, computer-readable storage media storing instructions which, when executed by at least one processor, cause the at least one processor to perform operations comprising:
            obtaining an image of a user of a computing device as part of an image-based authentication process of the computing device;
            accessing sound data that is generated by at least one microphone of [[a]] the computing device, the sound data describing sound that is detected by the at least one microphone;
             generating, based on frequency characteristics of the detected sound indicating presence of sound emitted by a display monitor, prediction information that describes a probability that [[a]] the display monitor is operating in proximity to the computing device during the image-based authentication process, 
determining, based 
            determining, based 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record fails to teach or fairly suggest determining, based on determining that an image of a user attempting authentication to access a service is a spoofed image, that an image-based authentication process is to be aborted, in response to obtaining an image of the 
The closest related prior art are cited to state the general state of the art and are not considered to teach the distinguishing features noted above. The prior art includes:
(i) 	US Pat Derakhshani et al (US 9,665,784), which teaches spoof detection in an image-based biometric verification system;
(ii) 	US PG Pub Graumann et al (US 2016/0140405), which discloses preventing facial authentication spoofing attempts by emitting a pattern of visible light into a capture space to detect reproduction of a facial pattern; and
(iii) 	NPL document "Face Biometric Antispoofing" –Correya et al, Department of CSE, BMS IT&M, IJARCCE, Vo. 7, Issue 3, 03/2018.
After thorough review of related prior art, the application has been deemed allowable because of the limitations of determining, based on determining that an image of a user attempting authentication to access a service is a spoofed image, that an image-based authentication process is to be aborted, in response to obtaining an image of the user of a computing device as part of an image-based authentication process of the computing device, accessing sound data that is generated by at least one microphone of the computing device, the sound data describing sound that is detected by the at least one microphone, and generating, .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 
/RANDY A SCOTT/Primary Examiner, Art Unit 2439
20210114